DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 11, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawel, U.S. Patent No. 5,298,796 in view of Shi et al., U.S. Patent No. 6,946,894 (hereinafter Shi).

Regarding claims 1 and 13, taking claim 1 as exemplary, Tawel teaches a neuromorphic integrated circuit, comprising: 
a neural network disposed in a multiplier array in a memory sector of the integrated circuit [A neural network disposed in an array of synapse cells 30 comprising multipliers 40. Tawel at column 3, lines 48-59; column 5, lines 40-45; column 6, lines 8-12; FIG. 5]; and 
[Array of synapses 30, each comprising a multiplier 40. Tawel at column 5, lines 40-45; FIG. 5], a multiplier thereof including at least: 
one transistor-based cell configured to store a synaptic weight of the neural network [Each synapse 30 comprises a MOS floating gate 20 (a transistor-based cell) storing a weight. Tawel at column 3, lines 9-15; column 5, lines 45-48; FIG. 5]; 
an input configured to accept input for the multiplier [Tawel at column 6, lines 8-30; FIG. 5];
an output configured to provide output of the multiplier [Tawel at column 6, lines 31-46; FIG. 5]. 
Tawel doesn’t teach: a digital input pulse; a digital output pulse; a charge integrator; wherein the charge integrator is configured to integrate a current associated with an input pulse of the input pulses over an input pulse width thereof; and wherein the multiplier is configured to provide an output pulse of the output pulses with an output pulse width proportional to the input pulse width. In the same field of neural network circuits, Shi teaches a synapse multiplier circuit including: an input configured to accept digital input pulses for the multiplier [Multiplier circuit receives digital input pulse signals PN. Shi at column 4, lines 35-47; column 5, lines 4-10; FIG. 1]; an output configured to provide digital output pulses of the multiplier [Shi at column 5, lines 11-36]; and a charge integrator [Integral circuit 104. Shi at column 5, lines 11-21; FIG. 1], wherein the charge integrator is configured to integrate a current associated with an input pulse of the input pulses over an input pulse width thereof [Shi at column 5, lines 11-21], wherein the multiplier is configured to provide an output pulse of the output pulses with an output pulse width proportional to the input pulse width [Shi at column 7, lines 24-30]. Shi teaches the current mode synapse multiplier facilitates smaller chip area, faster speed, and compatibility with digital CMOS [Shi at column 1, line 65 – column 2, line 1]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify Tawel’s synapse cells to use Shi’s s synapse multiplier circuit, such that the synapse cells include an input configured to accept digital input pulses for the multiplier; an output configured to provide digital output pulses of the multiplier; and a charge integrator, wherein the charge integrator is configured to integrate a current associated with an input pulse of the input pulses over an input pulse width thereof, as taught by Shi, in order facilitates smaller chip area, faster speed, and compatibility with digital CMOS.

Regarding claim 11, Tawel and Shi teach the integrated circuit of claim 1, wherein the charge integrator outputs a voltage based on the multiplication of the input pulse width associated with the signal timing, and a current that is associated with the synaptic weight value [Integral circuit output a voltage based on the multiplication and a current of the sum of weights. See Shi at column 5, lines 11-21; FIG. 1].


Claim 2 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawel and Shi and, further, in view of Bichler, U.S. Patent No. 20170200078.

Regarding claims 2 and 14, taking claim 2 as exemplary, Tawel and Shi teach the neuromorphic integrated circuit of claim 1, wherein inputs for the input pulses of the plurality of multipliers and outputs for the output pulses of the plurality of multipliers provide for the neural network [The inputs and outputs are for the neural network. Tawel at column 3, lines 48-59]. Tawel and Shi don’t teach that inputs for the input pulses of the plurality of multipliers and outputs for the output pulses of the plurality of multipliers provide the neural network with digital routing between layers of the neural network. In the analogous art of neural networks, Bichler teaches inputs and outputs provide a neural networks with digital routing between layers of the neural network [The input neurons and output neurons of the input and output matrices, respectively, provide the CNN with dynamic (digital) routing that is between the input neurons and the output neurons of different layers. Bichler at paragraphs 65, 120-129, 232]. Bichler teaches that this improves the speed and energy efficiency of the neural network operation [Bichler at paragraph 40]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tawel’s synapse array circuit so that the inputs and outputs provide the neural network with digital routing between layers of the neural network, as taught by Bichler, in order to improve the speed and energy efficiency of the neural network operation.

Claims 3-4 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawel and Shi and, further, in view of Holler et al., U.S. Patent No. 5,256,911 (herein Holler).

Regarding claims 3 and 15, taking claim 3 as exemplary, Tawel and Shi teach the integrated circuit of claim 1. Tawel and Shi don’t teach that the transistor-based cell comprises two transistors. In the same field of neural network circuits, Holler teaches synapse array including one transistor-based cell configured to store a synaptic weight of the neural network, wherein the transistor-based cell comprises two transistors [The synapse array comprises memory cells having a different pair of transistors. Holler at column 3, lines 15-39; column 4, lines 41-47; column 5, lines 28-31; FIG. 8]. Holler teaches that using the flash EPROM memory cell reduces the silicon area and power consumption [Holler at column 5, lines 20-42]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify the transistor based cell of Tawel and Shi to be an memory cell comprising two transistors, as taught by Holler, in order to reduces the silicon area and power consumption.

Regarding claims 4 and 16, taking claim 4 as exemplary, Tawel, Shi, and Holler teach the integrated circuit of claim 3, wherein the two transistors comprises one positive transistor and one negative transistor [The memory cell comprises a differential pair of transistors (i.e. one positive transistor and one negative transistor). Holler at column 4, lines 41-47; column 5, lines 28-31; FIG. 8].


Claims 8 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawel and Shi and, further, in view of Platt et al., U.S. Patent No. 5,107,149 (hereinafter Platt).
Regarding claims 8 and 19, taking claim 8 as exemplary, Tawel and Shi teach the integrated circuit of claim 1. Tawel and Shi don’t teach that the multiplier is a two-quadrant multiplier. Platt teaches a two-quadrant multiplier [Platt at column 6, lines 35-59; FIG. 4]. It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to modify Tawel’s synapse array circuit so that the multipliers are two-quadrant multipliers as taught by Platt in order to lower power consumption.


Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tawel and Shi and, further, in view of the knowledge of a person of ordinary skill in the art.
Regarding claim 12, Tawel and Shi teach the integrated circuit of either claim 1 or 2. Tawel and Shi don’t teach that the integrated circuit is configured to operate on battery power. However, operating integrated circuits on battery power was well-known to a person of ordinary skill in the art, before the effective filing date, as a way of increasing portability/mobility. It would have been obvious to a person of ordinary skill in the art, before the effective filing date, to modify the integrated circuit of Tawel and Shi so that it is configured to operate on battery power in order to increase portability/mobility.

Allowable Subject Matter
Claims 5, 6, 7, 9, 10, 17, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter. The prior art of record doesn’t teach or suggest:
“wherein the power consumption of either the positive transistor or negative transistor is approximately zero in response to a digital input value of approximately zero” as recited in claims 5 and 17;

“wherein the multiplier is further configured to provide an doutput pulse in response to and input integrated voltage and an input ramping voltage” as recited in claim 7; and
“wherein the two-quadrant multiplier comprises a positive voltage input and a negative voltage input that can be utilized for erasure by setting the transistor-based cell to an extreme synaptic weight value by programming of the positive and negative input voltages” as recited in claims 9 and 20. 
Claim 10 depends from claim 9 and is considered allowable for at least the reasons given above for claim 9.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P GEIB whose telephone number is (571)272-8628.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALEXEY SHMATOV can be reached on (571)270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BENJAMIN P GEIB/Primary Examiner, Art Unit 2123